      Case 3:18-cr-03623-MMA Document 64 Filed 08/18/20 PageID.242 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No. 18cr3623-MMA
12                                     Plaintiff,
                                                        ORDER DENYING DEFENDANT’S
13   v.                                                 MOTION FOR
                                                        RECONSIDERATION
14   ANGELICA RAMIREZ,
15                                   Defendant.
                                                        [Doc. No. 63]
16
17
18         On August 29, 2019, Defendant Angelica Ramirez pleaded guilty to a single-count
19   Indictment charging her with possession with intent to distribute approximately 414
20   grams of a mixture and substance containing a detectable amount of methamphetamine,
21   in violation of 21 U.S.C. §§ 841(a)(1). See Doc. No. 44. On December 9, 2019, the
22   Court sentenced Defendant to a 72-month custodial term, to be followed by a five-year
23   term of supervised release. See Doc. No. 56. Defendant is currently serving her
24   custodial term at Federal Correctional Institute Victorville in San Bernardino County,
25   California. Defendant, proceeding pro se, previously moved for early compassionate
26   release and a corresponding reduction in sentence based on health concerns arising out of
27   the spread of the novel coronavirus, COVID-19, throughout the federal prison system.
28   See Doc. No. 58. The Court denied the motion. See Doc. No. 61.

                                                    1
                                                                                   18cr3623-MMA
         Case 3:18-cr-03623-MMA Document 64 Filed 08/18/20 PageID.243 Page 2 of 2



1            Defendant, once again proceeding pro se, now seeks alternative relief. 1 See Doc.
2    No. 62. Styled as a motion for reconsideration, Defendant concedes she is not an
3    appropriate candidate for early release based on her criminal history and instead requests
4    that the Court permit her to serve the remainder of her sentence under “ankle monitor
5    supervision” at home. See id. at 1. However, the Court lacks the statutory authority to
6    transfer Defendant to home confinement even under the recently-enacted CARES Act.
7    The Attorney General of the United States, through his designee, the Director of the
8    Bureau of Prisons (“BOP”), has the sole authority to designate the place of Defendant’s
9    confinement. See 18 U.S.C. § 3621(b). The CARES Act is consistent with the current
10   statutory scheme and provides that “if the Attorney General finds that emergency
11   conditions will materially affect” BOP functioning, the Director may “lengthen the
12   maximum amount of time for which [he] is authorized to place a prisoner in home
13   confinement” under Section 3624(c)(2). Pub. L. 116-136, § 12003(b)(2) (emphasis
14   added). To the extent Defendant seeks transfer to home confinement for some portion of
15   the remainder of her custodial term, she must direct her request to the Warden of her
16   institution.
17           Accordingly, the Court DENIES Defendant’s motion.
18           IT IS SO ORDERED.
19   DATE: August 18, 2020                      _____________________________________
                                                HON. MICHAEL M. ANELLO
20
                                                United States District Judge
21
22
23
24
25
26
27
     1
      The Court finds this matter suitable for summary determination without a response from the
28   government.

                                                       2
                                                                                             18cr3623-MMA
